NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SARA VARGAS RAMIREZ; et al.,                    No.    18-73156

                Petitioners,                    Agency Nos.       A208-930-455
                                                                  A208-930-456
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Sara Vargas Ramirez and her minor child, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying their application

for asylum, withholding of removal, and relief under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755

F.3d 1026, 1031 (9th Cir. 2014). We deny in part and dismiss in part the petition

for review.

      As to asylum and withholding of removal, petitioners fail to challenge in

their opening brief the BIA’s determination that they did not establish past

persecution and that they waived before the BIA any challenge to the IJ’s future

persecution finding. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (issues not specifically raised and argued in a party’s opening brief are

waived). Petitioners also fail to challenge the BIA’s determination that they

waived any challenge to the IJ’s denial of CAT relief. Id. Thus, petitioners’

asylum, withholding of removal, and CAT claims fail.

      We reject petitioners’ contention that the BIA did not meaningfully address

the issues raised.

      We do not address petitioners’ contentions as to the IJ’s adverse credibility

determination and corroborative evidence because the BIA did not reach those

issues. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011)

(review limited to grounds relied upon by the BIA). We lack jurisdiction to

                                          2                                     18-73156
consider petitioners’ contention that the IJ violated their due process rights because

they failed to raise the claim to the BIA. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    18-73156